Mr. Justice Robb
delivered’ the opinion of the Court:
Logically the first inquiry will be whether, prior to the establishment of the juvenile court, any court was clothed with the power now claimed to reside in the juvenile court. And, in determining this question, we must have in mind the general rule that a final judgment cannot be set aside after the close of the term at which it was entered by the court which rendered it, because the case has then passed beyond the control of the court. Tubman v. Baltimore & O. R. Co. 190 U. S. 38, 47 L. ed. 946, 23 Sup. Ct. Rep. 777. Specific authority, therefore, must be found in the statutes for the exercise of such power. The Board of Children’s Guardians,' as we have seen, is composed of nine members who serve without compensation. It is to be presumed that they were to be selected because of special fitness for the work, and that Congress was satisfied that they would act wisely and unselfishly in the interests of the children intrusted to their care. The act of 1892 specifically provides that the board shall have the “care and supervision,” and that it shall be the “legal guardian of all children committed to it by the courts.” The act clothes the board with power to place children in private families, board them in institutions, bind them out, or apprentice them, or give them in adoption to foster parents. It provides for two paid agents of the board, and requires that all children under its guardianship shall be visited not less than once a year by an agent of the board, “and as much oftener as the welfare of the child demands.” All those provisions evidence a purpose and intent on the part of Congress to place upon the board responsibility for the care and custody of children committed to it. Lor the fourteen years prior to the establishment of the juvenile court, over which period the activities of the board had extended, we find no word in the statutes authorizing any court to interfere wtih the authority of the board over children committed to it for definite periods.
We will now examine the juvenile court act to determine whether that act contains a grant of the power claimed. We find that under sec. 5 power is given that court to defer sentence *606in the case of any offender under the age of seventeen years, and to parole such child under the care of the chief probation officer of the court for a probation period, and it is provided that “such paroled child'’ shall be under the jurisdiction of the court during the probation period. The fact that Congress deemed it necessary to make the specific grant of special power to the juvenile court as to this particular class of children negatives the idea of a previous grant to that court of general power in this connection, for had such general power been granted its subsequent mention would have been necessary only by way of limitation or exception in specific instances. Section 8 centers in the juvenile court the powers over juvenile offenders theretofore granted to other courts. In addition, it clothes the court with power to commit truants from school' “to the Board of Children’s Guardians, who are hereby given the care and supervision thereof when so committed.” The section further provides that certain delinquent, neglected, or dependent children “shall hereafter be committed” by the juvenile court “to the care of the Board of Children’s Guardians, either for a limited period on probation or during minority, as circumstances may require.” The prohibition against the discharge, parole, or transfer of any child committed “to any public institution” obviously does not refer to the board, for throughout the acts quoted a careful distinction has been made by Congress between the board and an institution.
We find, therefore, that Congress has clothed the court with continuing jurisdiction over'children under deferred sentences, and who are out on parole for a probation period, but that no such power has been given the court over children committed to the Board of Children’s Guardians. To find that the court possessed such power would not only do violence to well-established rules of statutory construction and interpretation, as already intimated, but, on the other hand, the independence of the board in this respect is consistent with the juvenile court act, as well as with all other legislation concerning the board, and the express intent of Congress to place upon the board responsibility for the care and supervision of children committed to it. *607As to the wisdom or unwisdom of the policy of Congress in this regard we have nothing to do. It is our sole duty to determine and give expression to the intent of the lawmaking power. We think it clear that when the court, in the present case, committed the child in question to the Board of Children’s Guardians during minority, the court, at the expiration of the term in which the commitment was made, had no power to set aside the commitment.
The judgment must be reversed and the cause remanded for appropriate proceedings. Reversed and remanded.